AO 2451 (Rev, l l/l 6) Judgment in a Criminal Case for a I’etty Otl`ense
Sheet l

`UNiTED STATES D;i'sTRlCT CoURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case

(For a Pctty Ot`t`cnse)
‘ EDCRI 9-00007-KK

Case No. CC15 77741()0 4

USl\/l NO.
Young Kim, DFPD

v.
VALLE, GABRIEL E

 

Defendant’s Aitorney

THE DEFENDANT: VALLE, GABRIEL E

d THE DEFENDANT pleaded Pl guilty l:l nolo contendere to count(s) One
|:l THE DEFENDANT was found guilty on count(s)

'l`he defendant is adjudicated guilty ol’ these ol’t`enses:

 

 

 

     

 

The delendant is sentenced as provided m pages 2 through _________ 3_ ,,,,,,,,,,,,, o l`thisjudgment.
l:l THE DEFENDANT was l`ound not guilty on count(s)
l:] Count(s) L"J is E are dismissed on the motion of the United States.

 

_ lt is ordered that the defendant must noti_l`y the Unitcd State_s attorney for this district within 30 days ol"an?/ cha_n e ol" name,
residence _or mailing address until all l`ines. restitution costs, a_nd special assessments imposed by this judgment ar_e fu ly pai . ll ordered
to pay i‘estitution. the delcndant must notify thc court and Unitcd States attorney ol' material changes in economic circumstances

Last Four Digits ot`Defendant`s Soc. Sec. No.: 2142 January 1 1, 2019

l ; Date ol`lmposition `Judgment

V Signature ol`Judge

 

   

Det`endant`s Year ol`Birtli: ‘_1987

Ci}y and State ol`l)ct`endant`s Residence:
V CTORVILLE, CA

 

amc and Title of Judge

l!'z.é[|‘l

Date

 

& Name of Pavee

   

AO 245[»’(1{¢:\". l ll 16) Judgmeiit in a Criniinal Case for a }’etty 0lt`ense
Slieet 3 - Ci"iminal l\'lonetar\-' Penalties
Judgment - Page WZMW Of LWW
DEFENDANT; VALLE, GABRIEL E

CASE NUMBER¢ Cc15 7774100 EDCR19-00007-KK _
CRIM,INAL MONETARY PENALTIES

'l`he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Pi'ocessing Fee
TOTALS 3 25.00 t 25.00 $ 0.00` $ 30.00
l:l 'l`he determination ol`restitution is deferred until MMMMM . An .»'tmemled Judgmcnl in a C.'rimii)a/ C'ase (AO 245C) will be

entered after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

It` the defendant niach a partial payment. each payee shall receive an approximately proportioned `payment,,_unless specified
otherwise in the priority"ordeij or percentage cpayment column bclow. l~lowe\»'er, pursuant to 18 U.S.L. § 3664(1), all nonfederal
victims must be paid in lull prior to the Unite States receiving payment.

Total Loss** Restitutioii Ordered

       

  

 

To'rALs s 0.00' s 0.00

 

El Restitution amount ordered pursuant to plea agreement S w

l:l The defendant must pay interesth restitution or a line ot` more than $2,500_. unless the fine or restitution is paid in full before the
fifteenth day alter the date ot`the j udgrricnt, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 4 may be subject
to penalties l`or delinquency and det`ault, pursuant to 18 U.S.C. § 3612(§).

[J 'l`hc court determined that the defendant does not have the ability to pay interest. and it is ordered that:
l:l the interest requirement is waived for l:l line [l restitution

l:l the interest requirement for the ij fine |] restitution is modified as follows:

* Jusiicé for victims or'rrarrici;mg Act 0r2015, run L. NQ. 114-22. .
** Findings for the total amount of losses are required under Chapters lO9A_. 110, llOA. and 113A of 'l`itle 18 for offenses committed on or alter
September 13, 1994, but before Apri123, 1996.

y¢‘,1\0 245l (Re\n l l/l 6) Jiidgment in a Criminal Case for a Petty Ot`fcnse
Sl\eet 4 _ Schedule of`Pavmcnts

 

Judgrnent_}’agc y 3 of …`4 3 y
DEFENDA'N']`; VALLE, GABRIEL E
cAsE Nui\iBl;R: CC15 7774100 EDCRt9-00007-KK
SCHEDULE OF PA'YMENTS

llaving assessed the del`endant"s ability to pay, payment of the total criminal monetary penalties are due as follows:
A [l Lump sum payment ot`$ due immediately, balance due

l:l not later than _______________________________________________________________________ ,or
l:l in accordance with l:l C, [] D, l:l E, or l:l Fbelow);or

 

Payment to begin immediately (may be combined with l:l C, l:l D, or ij l¥` below); or
C lIJ Payment in equal (e.g., weel<ly, monthly_. quarterly) installments of $ g ` g '_ over a period of
~_M_W (e.g.. months or yeai's), to commence umw (e.g.. 30 or 60 days) after the date of thisjudgment; or
D [:l l’ayment in equal ~ _________________________ w (c.g._. weckly, monthly, quarterly) installments of $ nw ____________ H over a period of
(`e.g., months or years), to commence w (e.g., 30 or 60 days) after release from imprisonment to

 

a term ol"supervision; or

E l:] Payment during the term of probation will commence within wwwwwwwwwwwwwwwwwww (e.g., 30 or 60 days) after release l"i'om
imprisonment '[`he court will set the payment plan based on an assessment of the defendant`s ability to pay at that time; or
F E( Special instructions regarding the payment of criminal monetaiy penalties:

Total criminal monetary penalties in the amount Of $80 are due by l/ l l/ 19 to be paid at the U.S. District
Court in Riverside.

Unless the court has expressly ordered othei"wi_se,_ if this judgment imposes imprisonment, payment of criminal monetary enalties is`
due during the period o_t imprisoiimept. All criminal monetaiy penalties, except those payments made through the Federa Bureau ot
Prisons Inmate Financial Responsibiiity l`-'rogram, are made to the clerk of the court.

'I`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

t
i

ij .loint and Several

Del`endant and Co-Del`endant Nanies. Case Numbers (including defendant number), 'l"otal Amount, Joint and Seyeral Amount_.

and corresponding payee, if appropriate

l:l The defendant shall pay the cost ofprosecution.
lll 'l`he defendant shall pay the following court cost(s): 0-00

l:l 'l`he defendant shall forfeit the defendant`s interest in the following property to the United States:

Paymcnts shall be_applied in the following order: ( l) assessment, (2) restitution princi al, (3) restitution interest, (4) fine princi al,
(5) line interest. (()) community restitution. (7) JV'I A assessman ( 3) penalties, and (9§ costs, including cost of prosecution an
cour costs.

